Citation Nr: 1825897	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  17-03 914	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spastic colon; chronic colitis.

2.  Entitlement to service connection for a colon disorder, to include as secondary to prostate cancer and/or a back disorder.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for a right lung/respiratory disorder, to include as secondary to prostate cancer.

5.  Entitlement to service connection for a back disorder (claimed as degenerative disc disease).

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to December 1965.
      
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the RO in Louisville, Kentucky.

The Veteran requested a hearing before the Board in his January 2017 substantive appeal; however, he cancelled his request in a written submission the following month.  Thus, his hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The underlying merits of the claim for service connection for spastic colon; chronic colitis, as well as the claims for service connection for prostate cancer, a right lung/respiratory disorder, a back disorder, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a June 1966 rating decision, the RO denied service connection for spastic colon; chronic colitis.  The Veteran was notified of the decision that same month and did not appeal.  Within the one-year appeal period, he requested that the RO reconsider the claim after obtaining certain private treatment records; the RO obtained and considered those records and confirmed the denial of the claim in an unappealed February 1967 rating decision.

2.  The evidence received since the February 1967 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for spastic colon; chronic colitis.


CONCLUSIONS OF LAW

1.  The June 1966 and February 1967 rating decisions denying service connection for spastic colon; chronic colitis are final.  38 U.S.C. § 4005 (1964) [38 U.S.C. § 7105 (2012)]; 38 C.F.R. § 3.104, 19.118, 19.153 (1966) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

2.  The evidence received since the February 1967 rating decision is new and material as to the claim for service connection for spastic colon; chronic colitis, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a June 1966 rating decision, the RO denied service connection for spastic colon; chronic colitis, finding that the Veteran did not have a current disability at the time of the separation examination or the VA examination.  The Veteran was notified of that decision and of his appellate rights that same month, but he did not appeal.  Within the one-year appeal period, he requested that the RO reconsider the claim after obtaining certain private treatment records (see January 1967 written statement); the RO obtained and considered those records and confirmed the denial of the claim in an unappealed February 1967 rating decision.  In the corresponding notification letter, the RO informed the Veteran that the decision did not extend the one-year appeal period from the original rating decision.  Therefore, the June 1966 and February 1967 rating decisions are final.  38 U.S.C. § 4005 (1964); 38 C.F.R. § 3.104, 19.118, 19.153 (1966).

At the time of the February 1967 rating decision, the evidence of record included the Veteran's service treatment records, a VA examination report, private treatment records, and lay statements.  The service personnel records received since that rating decision are not relevant to this issue.  See 38 C.F.R. § 3.156(c); Kisor v. Shulkin, 869 F.3d 1360 (Fed. Cir. 2017), reh'g denied, 880 F.3d 1378 (2018).

The evidence received since the February 1967 rating decision includes a January 2015 private treatment record (shortly before the Veteran filed his current claim) showing that he has a history of chronic left lower quadrant abdominal pain that has been present for years, as well as diagnoses of colon diverticuli and radiation colitis.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a current disability), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for spastic colon; chronic colitis is reopened.


ORDER

New and material evidence having been received, the claim for service connection for spastic colon; chronic colitis is reopened; to this limited extent, the appeal is granted.


REMAND

In light of the reopening of the spastic colon; chronic colitis claim and on review of the evidence of record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant non-VA treatment records for the prostate cancer claim, as detailed in the directives below.

Regarding the spastic colon; chronic colitis claim, the May 1966 VA examination provided in connection with the Veteran's original service connection claim noted that he had in-service symptoms (including left lower abdominal pain), treatment, and a diagnosis for a spastic colon.  The examiner also noted that the Veteran had symptoms that had remained essentially unchanged since service, but found that he did not have a spastic colon on the current examination.  The record shows that the Veteran has a history of chronic left lower quadrant abdominal pain that has been present for years, as well as diagnoses of colon diverticuli and radiation colitis.  See January 2015 Dr. G.B. private treatment record (also showing radiation treatment for prostate cancer).  The Veteran submitted a blank March 2015 intestinal conditions Disability Benefits Questionnaire (DBQ) report that is signed by Dr. G.B. that directs review to submitted treatment records that do not provide an etiology opinion.  The January 2015 private treatment record is also somewhat unclear as to whether the "radiation colitis" is related to the prostate cancer treatment, the radiating pain from the Veteran's back, or both.

Regarding the back disorder claim, the Veteran has not been provided a VA examination.  He has essentially contended that his current back problems (claimed as degenerative disc disease) are related to in-service duties carrying equipment on his back for days at a time while stationed in Japan.  See July 2015 notice of disagreement.  The record shows that the Veteran has back disorder diagnoses from shortly before he filed his claim.  See, e.g., February 2015 Dr. C.K. private treatment record.  The Veteran submitted a blank March 2015 back (thoracolumbar spine) DBQ report that is signed by Dr. G.B. that directs review to submitted treatment records that do not provide an etiology opinion.  His service records show that his military occupational specialty (MOS) was logistics management with a related civilian occupation of general clerk (clerical).  The service records also show that he had foreign service from April 1963 to May 1964, including service in Japan participating in Operation Backpack, which appears to be a program to provide school supplies to children.  See DD 214 and sea and air travel embarkation slips; see also, e.g., U.S. Marine Corps, Logistics Base Albany, "Operation Backpack aids military families," http://www.albany.marines.mil/News/News-Article-Display/Article/509755/operation-backpack-aids-military-families/ (reviewed April 2018).  A July 1965 service treatment record for a psychiatric consultation shows that the Veteran reported that had been a clerk-typist throughout his entire enlistment.  He reported that he felt that he was too inactive and that his job was not particularly demanding along athletic lines; however, he also described stiffness in his back, noted to suggest muscle pains, when discussing his in-service work.

Based on the foregoing, VA examinations and medical opinions are needed for the spastic colon; chronic colitis and back disorder claims.

Regarding the hearing loss and tinnitus claims, the May 2015 VA examiner determined that it was less likely than not that those current disorders were related to the Veteran's military noise exposure.  In so finding, the examiner considered the Veteran's reported history of noise exposure, as well as the audiological findings on the entrance and separation examinations.  Although the examiner addressed questions related to the current bilateral hearing loss and tinnitus, it is unclear if she considered the complete history of the development of the disorders, inasmuch as there is an additional August 1961 audiological evaluation in the service treatment records that shows different findings from those on the entrance examination earlier that same month.  Based on the foregoing, an additional VA medical opinion is needed.

Finally, because the outcome of the prostate cancer claim could affect the outcome of the right lung/respiratory disorder claim, the claims are inextricably intertwined, and a remand is required.  See, e.g., May 2015 Dr. M.P. respiratory DBQ report (right lung surgery performed for metastatic prostate cancer with post-operative sequela).

Accordingly, the case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders and may possess new or additional evidence pertinent to the issues on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the VA Private Medical Records Retrieval Center rejected a March 2015 signed authorization form from the Veteran because the provider information was not complete; however, it appears that the Veteran also submitted an authorization form for treatment records from Urology Associates at that same time that contains that private provider's information (contained in the VBMS entry for Dr. C.K.'s private treatment records) that has since expired.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current colon disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The May 1966 VA examination provided in connection with the Veteran's original service connection claim noted that he had in-service symptoms (including left lower abdominal pain), treatment, and a diagnosis for a spastic colon.  The examiner also noted that the Veteran had symptoms that had remained essentially unchanged since service, but found that he did not have a spastic colon on the current examination.  The record shows that the Veteran has a history of chronic left lower quadrant abdominal pain that has been present for years, as well as diagnoses of colon diverticuli and radiation colitis.  See January 2015 Dr. G.B. private treatment record (also showing radiation treatment for prostate cancer).

The January 2015 private treatment record is somewhat unclear as to whether the "radiation colitis" is related to the prostate cancer treatment, the radiating pain from the Veteran's back, or both problems.  The Veteran is not currently service-connected for prostate cancer or a back disorder.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


The examiner should identify all current colon disorders.
For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and diagnosis therein.
In providing this opinion, the examiner is asked to address the findings in the service treatment records and the June 1966 VA examination report, as well as the private treatment records from Vanderbilt University Hospital dated in 1966 (February 1967 VBMS entry) and the more recent private treatment records.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has essentially contended that his current back problems (claimed as degenerative disc disease) are related to in-service duties carrying equipment on his back for days at a time while stationed in Japan.  See July 2015 notice of disagreement.  The record shows that the Veteran has back disorder diagnoses from shortly before he filed his claim.  See, e.g., February 2015 Dr. C.K. private treatment record.

The Veteran's service records show that his MOS was logistics management with a related civilian occupation of general clerk (clerical).  The service records also show that he had foreign service from April 1963 to May 1964, including service in Japan participating in Operation Backpack, which appears to be a program to provide school supplies to children.  See DD 214 and sea and air travel embarkation slips.  A July 1965 service treatment record for a psychiatric consultation shows that the Veteran reported that had been a clerk-typist throughout his entire enlistment.  He reported that he felt that he was too inactive and that his job was not particularly demanding along athletic lines; however, he also described stiffness in his back, noted to suggest muscle pains, when discussing his in-service work.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, refer the Veteran's claims file to the May 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that he developed bilateral hearing loss and tinnitus from exposure to excessive noise during his military service.  He has acknowledged that his in-service duties were in logistics, but he has also contended that he was exposed to such noise during training exercises.  He has denied civilian noise exposure.  See May 2015 VA examination report.  A January 2015 private treatment record indicates that the Veteran's hearing was normal, but he was diagnosed with hearing loss during the May 2015 VA examination.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In providing this clarifying opinion, the examiner should address the medical significance, if any, of the August 31, 1961, audiological evaluation findings (August 2015 service treatment record VBMS entry).  It is unclear from the May 2015 VA examination report whether the examiner considered this information in providing the prior opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, conduct any other indicated development.  Further development may include obtaining an additional VA medical opinion for the prostate cancer or a VA medical opinion for the right lung/respiratory disorder claims if necessary.  See March 2015 prostate cancer DBQ report (signed by Dr. G.B., directs review to treatment records) and March 2015 prostate cancer DBQ report completed by Dr. C.H.W.; October 2016 VA medical opinion and November 2016 private medical opinion (prostate cancer opinions); March 2015 respiratory DBQ report (signed by Dr. G.B., directs review to treatment records) and May 2015 respiratory DBQ report completed by Dr. M.P.

6.  Thereafter, the claims remaining on appeal should be readjudicated on the basis of additional evidence.  If any benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


